PER CURIAM The» Arkansas Criminal Code Revision Commission in their amendments to the Rules of Criminal Procedure as published by the Bobbs-Merrill Company included in their amended Rule 36.10 a subsection (d). This subsection was inadvertently omitted from our Per Curiam order of December 22, 1975. Rule 36.10 is hereby amended by adding thereto subsection (d) as follows: (d) A decision by the Arkansas Supreme Court sustaining in its entirety an order appealed under subsection (a) hereof shall bar further proceedings against the defendant on the charge. This amendment shall be effective 30 days after this date. In Re Rules of Criminal Procedure. Per Curiam. The fourth word in Rule 32.1 is changed from “shall” to “may,” so that the use of the questionnaires becomes discretionary instead of mandatory. The court’s decision to make this change is based upon the recommendation of a majority of the Criminal Code Revision Commission and a majority of the circuit judges. In Re Model Criminal Jury Instructions. Per curiam. The Honorable Bobby Steel, at his own request, is relieved as a member of the Model Criminal Jury Instructions Committee. The court expresses its appreciation to Judge Steel for his services on the committee.